                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 CASEY LEON COLBERT,           )
                               )                          Case No. 3:18-cv-469
      Plaintiff,               )
                               )                          Judge Travis R. McDonough
 v.                            )
                               )                          Magistrate Judge H. Bruce Guyton
 NORTHEAST CORRECTIONS, G.     )
 CROWELL, RONALD CARTER, BECKY )
 WRIGHT, TROY DOLLAR, and JOHN )
 AND JANE DOES,                )
                               )
      Defendants.              )


                                  MEMORANDUM OPINION


       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On August 1, 2019, the

Court entered an order requiring Plaintiff to show cause within fourteen days why this action

should not be dismissed due to his failure to prosecute and comply with an order of the Court.

(Doc. 9.) The Court also warned Plaintiff that if he failed to timely comply with that order, the

Court would dismiss this action. (Id.) More than fourteen days have passed, and Plaintiff has

not complied with the order or otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears

that Plaintiff received the Court’s order, but chose not to comply therewith. As such, the first

factor weighs in favor of dismissal. As to the second factor, the Court finds that Plaintiff’s

failure to comply with the Court’s order has not prejudiced Defendants. As to the third factor,

the Court warned Plaintiff that the Court would dismiss this case if he failed to comply with the

Court’s order. Finally, as to the fourth factor, the Court finds that alternative sanctions would

not be effective. Plaintiff was proceeding in forma pauperis (Doc. 5) in this matter, and he has

not communicated with the Court since submitting a notice of change of address approximately

five months ago. (See Doc. 7.)

       For the reasons set forth above, the Court concludes that the relevant factors weigh in

favor of dismissal of Plaintiff’s action pursuant to Rule 41(b) and the Court CERTIFIES that

any appeal from this order would not be taken in good faith.

       SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                  2
